Citation Nr: 1134325	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.   08-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for entitlement to service connection for benign prostatic hypertrophy with chronic prostatitis, claimed as prostate problem and possible prostate cancer.

2.  Entitlement to service connection for diabetes mellitus, including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, with service in the DMZ in Korea between January 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for diabetes mellitus, including as due to in-service herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed Board decision dated in April 2006 denied service connection for benign prostatic hypertrophy with chronic prostatitis, on the basis that the disability was not incurred in or aggravated by the Veteran's active service.

2.  Although the evidence received since the April 2006 Board denial of service connection for benign prostatic hypertrophy with chronic prostatitis was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of that last prior final denial, and does not raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The Board's April 2006 denying service connection for benign prostatic hypertrophy with chronic prostatitis, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2ew and material evidence not having been received to reopen the claim of entitlement to service connection for benign prostatic hypertrophy with chronic prostatitis, claimed as prostate problem and possible prostate cancer, the benefit sought on appeal is denied.  38 U.S.C.A.  §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v.  West, 218 F.3d 1378, 1380-81 
(Fed.  Cir.  2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.   The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet.  App.  122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v.  Derwinski, 1 Vet.  App.  49 (1990).

I.  Duties to Notify and Assist

A.  Duty to Notify

The Board notes at the outset that VA has an obligation to notify the Veteran as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist him by making reasonable efforts to get the evidence needed.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v.  Principi, 16 Vet.  App.  183, 187 (2002).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C.A. § 5103(a), must be provided to the Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in March 2007, which is clearly prior to the August 2007 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio.   Moreover, this letter included the specific information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board further notes that, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established significant requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, as well as the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  In this case, the August 2007 letter noted the prior denial of this claim and the basis thereof, explained that new and material evidence was necessary to reopen this previously denied claim, and explained the standard for new and material evidence by language consistent with the relevant regulatory provisions of 38 C.F.R. § 3.156(a).  Therefore, the Veteran has received adequate notification in accord with Kent.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

B.  Duty to Assist

The Board finds that the duty to assist the Veteran in the development of his claim has also been satisfied.  The Veteran's service treatment records are on file, as are various post-service treatment records.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested regarding the claim adjudicated by this appeal.  Under the law, an examination is not required in the context of new and material evidence claims.  38 C.F.R.  
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Consequently, the duty to assist the Veteran in the context of his new and material evidence claim has been satisfied.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   The duties to notify and assist the Veteran in this case are met.

II.  The Merits of the Claim

The Veteran contends that he has submitted sufficient new evidence to reopen and grant his claim of entitlement to service connection for benign prostatic hypertrophy with chronic prostatitis.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  And, certain disabilities are awarded service connection on a presumptive basis for those Veteran's exposed to herbicides during service.   38 C.F.R. §§ 3.307, 3.309(e).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v.  Nicholson, 492 F.3d 1372, 1377 (Fed.  Cir.  2007).

Service connection was previously denied for benign prostatic hypertrophy with chronic prostatitis, by a December 2003 rating decision.  The Veteran perfected an appeal of that decision, and in April 2006 the Board denied the claim.  The 2006 Board decision was not appealed.  Consequently, that decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Analysis

In the instant case, for the reasons detailed below, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for benign prostatic hypertrophy with chronic prostatitis.   Again, the claim was most recently finally decided by way of the April 2006 Board decision, which is now final.  The evidence of record at the time of this decision included statements from the Veteran, his service treatment records, and post-service treatment records, which covered a period through 2003, and the August 2005 Travel Board Hearing transcript.

In his statements, the Veteran essentially contended that his prostate problems were caused by his exposure to herbicides during his tour in the DMZ of Korea in service.  VA has conceded the Veteran's exposure to herbicides due to his assignment to a unit recognized by VA as exposed during his Korea tour.  The Board recognized, however, that the Veteran's current diagnosis as benign prostatic hypertrophy with chronic prostatitis, and noted that these diagnoses were not included in the presumptive provisions found at 38 C.F.R. § 3.309(e).  The Board also found, based upon the evidence available at that time, that there was no correlation between the current diagnoses and the Veteran's period of active service, such that service connection under 38 C.F.R. § 3.303 was also not warranted.

The evidence added to the record since the April 2006 Board decision includes additional statements from the Veteran by way of his February 2007 claim, his September 2007 notice of disagreement (NOD), and his April 2008 substantive appeal, and additional post-service treatment records which cover a period through 2008.

In pertinent part, the Board finds that the contentions advanced by the Veteran in his statements appear to be consistent with those he advanced at the time of the prior denial.  He has not provided any relevant information that was not already known at that time.  He has essentially repeated that he currently has elevated PSA levels and prostate problems.  This evidence appears to be cumulative and redundant of the evidence previously of record, and does not present a reasonable possibility of substantiating the claim.   

The Board further finds that the additional post-service treatment records are also cumulative and redundant to the extent they show the same diagnosis as existed at the time of the last prior denial of this claim.  There remains no evidence of a current diagnosis covered by the 38 C.F.R. §§ 3.307 and 3.309 presumption, and no evidence that the Veteran's benign prostatic hypertrophy with chronic prostatitis is otherwise causally connected to service.   Such evidence was of record at the time of the prior denial.  There is still nothing, which relates the etiology of this disability to service, to include his recognized herbicide exposure.  See Cornele v.  Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, this evidence does not present a reasonable possibility of substantiating the Veteran's claim.

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for benign prostatic hypertrophy with chronic prostatitis does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the Veteran's claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not been received in support of this request to reopen, the Board does not have jurisdiction to consider the claim or to order additional development.  
See Barnett v. Brown, 83 F.3d. 1380 (Fed.  Cir.  1996).



								[Continued on Next Page]
ORDER

New and material evidence not having been received sufficient to reopen the claim of entitlement to service connection for benign prostatic hypertrophy with chronic prostatitis, the benefit sought on appeal is denied.


REMAND

The Veteran is also seeking to establish service connection for diabetes mellitus, which he contends is due to his in-service herbicide exposure.   If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain chronic diseases, such as diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2010).  The Veteran's contention is that he was exposed to herbicides during his tour in Korea and, therefore, he should be presumptively service connected for diabetes.  The Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the DMZ to defoliate fields between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Veteran's private and VA medical confirm that he bears a current diagnosis of diabetes.  Also, the Veteran's service personnel records confirm that, while stationed in Korea, the Veteran served with Company C, 1st Battalion, 32nd Infantry, 7th Infantry Division.  Because 1st Battalion, 32nd Infantry (7th Infantry Division) is a unit recognized by DoD to have been exposed to herbicides while in the DMZ in Korea during the time period in which the Veteran served.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(k).  Thus, VA has conceded that the Veteran was exposed in service to herbicides.

The RO, however, denied this claim on the basis that the Veteran's diabetes was caused by drugs administered to treat his non-service-connected lupus.  A disease listed under 38 C.F.R. § 3.309(a) will not be recognized as chronic where the disease is the result of drug ingestion or a complication of some other condition not related to service.  38 C.F.R. § 3.307(b)(2) (2010).

The most recent relevant VA clinical records, dated in April 2008, suggests that the indication of diabetes may be erroneous and may rather represent hypoglycemia.  This medical record indicates monitoring and follow-up would be conducted to monitor this condition.  As the record is unclear as to whether the Veteran actually carries a diagnosis of diabetes, and if so whether such diagnosis of diabetes is due to the administration of medicine for lupus, additional development is required.  

Indeed, in the event that the Veteran is shown to have diabetes, additional evidentiary development would be needed because the Veteran has not so far been afforded an examination and opinion as to his diabetes claim, in order to consider the etiology of the diabetes.  Such an examination would be necessary to determine whether the Veteran's diabetes definitively manifested as a result of a non-service connection condition, or not.  38 C.F.R.  § 3.159(c)(4) (2010).

During the course of the remand, current VA and private treatment records should be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1) and (2) (2010).  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Accordingly, the case is REMANDED for the following action:

1.  Associate all non-duplicative, relevant VA and private outpatient treatment records with the claims folder, as to the pending claim.

2.  After associating any pertinent, outstanding records with the claims folder, review the evidence and attempt to determine whether the Veteran has a definitive diagnosis of diabetes. 

3.  If a diabetes diagnosis is established and service connection cannot be awarded therefor based on such evidence, either presumptively or on a direct basis, afford the Veteran a VA examination to determine the nature and etiology of his diabetes mellitus.

3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a SSOC and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp.  2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


